Exhibit 10.1


SIXTH AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT


SIXTH AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT (this “Agreement” or the
“Amendment”), dated as of May 24, 2018, relating to the Credit and Guarantee
Agreement, dated as of January 6, 2016 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement” and the Existing Credit
Agreement as modified by this Amendment, the “Amended Credit Agreement”), among
Kraton Polymers LLC, a Delaware limited liability company (the “U.S. Borrower”),
Kraton Polymers Holdings B.V., a besloten vennootschap met beperkte
aansprakelijkheid (a private limited liability company) organized under the laws
of the Netherlands, having its official seat (statutaire zetel) in The Hague,
the Netherlands, and registered with the Dutch trade register under number
27182100 (the “Euro Borrower” and, together with the U.S. Borrower, the
“Borrowers”), Kraton Corporation (formerly Kraton Performance Polymers, Inc.), a
Delaware corporation (“Parent”), certain subsidiaries of Parent, as Guarantors,
the Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders and the Requisite Lenders. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Amended Credit Agreement.
RECITALS:
WHEREAS, pursuant to Section 10.5(a) of the Existing Credit Agreement, the
Borrowers may make certain amendments to the Credit Documents, with the consent
of the Requisite Lenders.
WHEREAS, the Borrowers desire to make certain amendments to the Existing Credit
Agreement as set forth in Section 2 hereof.
WHEREAS, each existing Lender that executes and delivers a consent in the form
of the Lender Consent attached to the Election Notice Memorandum posted to the
Lenders (a “Lender Consent”) is willing to agree to the terms of this Amendment
and the Amended Credit Agreement.
NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1.    References. The rules of construction specified in Section 1.4 of
the Existing Credit Agreement also apply to this Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Existing Credit Agreement shall, after this Agreement becomes
effective, refer to the Amended Credit Agreement.


SECTION 2.    Amendments to Credit Agreement. Effective as of the Sixth
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:






--------------------------------------------------------------------------------


Exhibit 10.1


(a)     The definition of “Restricted Junior Payment” in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
““Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any Equity Interests of Parent, Borrowers or
any of their respective Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Qualified Equity Interests, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Parent, Borrowers or any
of their respective Subsidiaries now or hereafter outstanding, (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire Equity Interests of Parent, Borrowers or any of their
respective Subsidiaries now or hereafter outstanding and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Junior Indebtedness, other
than in clauses (ii), (iii) and (iv), solely in the exchange for Qualified
Equity Interests or, in the case of clause (iv), in connection with (a) any
refinancing of such Indebtedness permitted under Section 6.1(m), (b) the
repayment of up to $160,000,000 of Senior Unsecured Notes in an aggregate
principal amount using the proceeds of Indebtedness created under the Credit
Documents or the ABL Loan Documents and cash on hand (or any combination
thereof) and (c) any refinancing of unsecured Junior Indebtedness with unsecured
Ratio Debt.”
(b)    Clause (iv)(B) in the proviso of Section 6.1(m) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“(B) such Indebtedness is incurred and guaranteed only by (x) any of the Credit
Parties or (y) the obligor or obligors in respect of the Indebtedness being
refinanced, refunded or replaced (provided that nothing in this clause (B) shall
restrict the addition of Non-U.S. Subsidiaries under the ABL Documents or any
Refinancing Indebtedness in respect thereof),”
SECTION 3.    Certain Agreements. The parties hereto hereby agree that each of
JPMorgan Chase Bank, N.A, Deutsche Bank Securities Inc. and Credit Suisse Loan
Funding LLC (collectively, the “Lead Arrangers”), in its capacity as a joint
lead arranger in connection with this Amendment, shall be deemed to constitute
an Arranger under the Amended Credit Agreement and the other Credit Documents.


SECTION 4.    Representations of the Credit Parties. Each Credit Party
represents and warrants that, as of the date hereof:


(a)the representations and warranties set forth in the Credit Documents are true
and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of the Sixth Amendment
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations


2

--------------------------------------------------------------------------------

Exhibit 10.1


and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);


(b)no Event of Default or Default shall exist immediately prior to or after
giving effect to the transactions contemplated hereunder;


(c)immediately after giving effect to the transactions contemplated hereunder on
the Sixth Amendment Effective Date, (i) the sum of debt and other liabilities
(including contingent liabilities) of Parent and its Subsidiaries, taken as a
whole, does not exceed the present fair saleable value of Parent and its
Subsidiaries, taken as a whole, and the present assets of Parent and its
Subsidiaries, taken as a whole; (ii) the capital of Parent and its Subsidiaries,
taken as a whole, is not unreasonably small in relation to their business as
contemplated to be conducted after the Sixth Amendment Effective Date and the
consummation of the transactions hereunder; and (iii) Parent and its
Subsidiaries, taken as a whole, have not incurred and do not intend to incur, or
believe (nor should they reasonably believe) that they will incur, debts and
liabilities (including contingent liabilities) beyond their ability to pay such
debts and liabilities as they become due (whether at maturity or otherwise). For
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5);


(d)each Credit Party has all requisite power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby;


(e)the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of each Credit Party that is a
party hereto;


(f)the execution, delivery and performance by Credit Parties of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Parent or any of its Restricted Subsidiaries, (ii) any of the
Organizational Documents of Parent or any of its Restricted Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Parent or any of its Restricted Subsidiaries; or (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Parent or any of its Restricted
Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;


(g)the execution, delivery and performance by the Credit Parties of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not require any material registration with, material consent or
material approval of, material notice to, or other material action to, with or
by, any Governmental Authority; and




3

--------------------------------------------------------------------------------

Exhibit 10.1


(h)this Agreement has been duly executed and delivered by each Credit Party that
is a party hereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability and principles of good faith and
fair dealing.


SECTION 5.    Conditions. This Agreement shall become effective as of the first
date (the “Sixth Amendment Effective Date”) when each of the following
conditions shall have been satisfied:


(a)the Administrative Agent (or its counsel) shall have received from each
Credit Party, the Lenders constituting at least the Requisite Lenders and the
Administrative Agent (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement or a Lender Consent;


(b)the representations and warranties set forth in Section 4 above shall be true
and correct as of the Sixth Amendment Effective Date;


(c)the Administrative Agent shall have received a certificate, dated the Sixth
Amendment Effective Date and executed by a Responsible Officer of the Borrower
Representative, confirming the accuracy of the representations and warranties
set forth in Section 4 above; and


(d)the Borrowers shall have paid to the Administrative Agent, for the account of
each Lender that irrevocably and unconditionally submits an executed signature
page to this Amendment or an executed Lender Consent prior to 5:00 pm, New York
City time on May 17, 2018, a fee (the “Consent Fee”) in Dollars in an amount
equal to 0.05% of the aggregate principal amount of the outstanding Loans of
such Lender as of such date. The Consent Fees will not be subject to
counterclaim or setoff and shall not be refundable under any circumstances.


SECTION 6.    Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.


SECTION 7.    Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Credit Party hereby confirms that (i) the obligations of the
Credit Party under the Existing Credit Agreement as modified hereby and the
other Credit Documents (x) are entitled to the benefits of the guarantees and
the security interests set forth or created in the Amended Credit Agreement,
Pledge and Security Agreement, Dutch Security Agreements and the other Credit
Documents and (y) constitute Obligations and (ii) notwithstanding the
effectiveness of the terms hereof, the Guarantee, the Pledge and Security
Agreement, Dutch Security Agreements and the other Credit Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects. Each Credit Party ratifies and confirms that all
Liens granted,


4

--------------------------------------------------------------------------------

Exhibit 10.1


conveyed, or assigned to any Agent by such Person pursuant to each Credit
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.


SECTION 8.No Novation.     By its execution of this Agreement, each of the
parties hereto acknowledges and agrees that the terms of this Agreement do not
constitute a novation, but, rather, a supplement of the terms of a pre-existing
indebtedness and related agreement, as evidenced by the Amended Credit
Agreement.


SECTION 9.Counterparts; Integration; Effectiveness. This Agreement and each
Lender Consent may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Credit Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 10.Miscellaneous. This Agreement shall constitute a Credit Document for
all purposes of the Existing Credit Agreement. The Borrowers shall pay all
reasonable fees, costs and expenses of the Administrative Agent as agreed to
between the parties incurred in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby (in the
case of any such fees and reasonable out-of-pocket expenses incurred in
connection with this Agreement, subject to any agreed-upon limits contained in
any letter agreement with the Administrative Agent or its affiliates entered
into in connection with this Agreement). The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of any of the Credit Documents.


SECTION 11.Incorporation. Sections 10.15 and 10.16 of the Existing Credit
Agreement, relating to, among other things, jurisdiction, waiver of jury trial,
venue, forum and service of process, are hereby incorporated and shall apply to
the parties hereto mutatis mutandis, to the same extent as if fully set forth
herein.


[Remainder of Page Intentionally Left Blank]




5

--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
KRATON POLYMERS LLC


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS HOLDINGS B.V.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




PARENT


KRATON CORPORATION


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




GUARANTORS


ELASTOMERS HOLDINGS LLC


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS U.S. LLC


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




--------------------------------------------------------------------------------

Exhibit 10.1


KRATON POLYMERS CAPITAL CORPORATION


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON CHEMICAL, LLC (formerly known as Arizona Chemical Company, LLC)


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM INTERMEDIATE LP


By:    AZ Chem Partners I, LLC its general partner
By:    AZ Chem Holdings LP, its sole member
By:    AZ Chem Partners II LLC, its general partner
By:    Kraton Polymers LLC, its sole member
        
By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM US HOLDINGS INC.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------

Exhibit 10.1


AZ CHEM US INC.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM HOLDINGS LP


By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM PARTNERS I LLC


By: AZ Chem Holdings LP, its sole member
By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member
        
By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM PARTNERS II LLC


By:
Kraton Polymers LLC, its sole member



By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------

Exhibit 10.1


KRATON POLYMERS NEDERLAND B.V.


By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




K.P. GLOBAL HOLDINGS C.V.


By: KP International Holdings LLC, its general partner
By: Kraton Holdings C.V., its sole member
By: Kraton Holdings II LLC, its general partner
By: Kraton C.V., its sole member
By: Kraton Holdings I LLC, its general partner
By: KP International C.V., its sole member
By: Kraton Polymers U.S. LLC, its general partner




By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KP INTERNATIONAL C.V.


By: Kraton Polymers U.S. LLC, its general partner


By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------

Exhibit 10.1


KP INTERNATIONAL HOLDINGS LLC


By: Kraton Holdings C.V., its sole member
By: Kraton Holdings II LLC, its general partner
By: Kraton C.V., its sole member
By: Kraton Holdings I LLC, its general partner
By: KP International C.V., its sole member
By: Kraton Polymers U.S. LLC, its general partner


By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




K.P. INVESTMENT B.V.


By: /s/ Stephen E. Tremblay            
Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact








--------------------------------------------------------------------------------

Exhibit 10.1


ADMINISTRATIVE AGENT


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent


By:
/s/ Vipul Dhadda    

Name:
Vipul Dhadda

Title:
Authorized Signatory



By:
/s/ Brady Bingham    

Name:
Brady Bingham

Title:
Authorized Signatory





